DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone and email interview with Zheng Li on 2/22/2021.

The application has been amended as follows:
	Claims 1-7 are cancelled.

Replace Claim 18 with the following: 
18. A customer service robot, comprising: a machine training unit to perform machine training for big data to the customer service robot, so that the customer service robot is capable of identifying a type of scenarios to which session messages belong, wherein the identified type of scenarios is one of a plurality of types of scenarios, which are obtained by classifying the 12Application No. 16/043,415 Attorney Docket No. 119892-5002-01 session messages between a customer service provider and at least one customer-end device according to scenarios; a message interactor to: establish a wherein the comforting answer message includes at least a portion of the content of the session message and is obtained according to the content of the session message, and the first type of data is different from the second type of data; and a state controller, coupled to the session message processor, if a predetermined condition for session suspension is met during the processing of the session message by the session message processor, the state controller is configured to set a state of the customer service robot to be a session suspended state when the customer service robot is in a session service with the customer- end device, and the customer service robot is configured to remain in another session service with another customer-end device when the customer-end device is in the session service with the customer service robot in the session suspended state; 


Replace claim 19 with the following:
19. A customer service robot, comprising: a machine training unit to perform machine training for big data to the customer service robot, so that the customer service robot is capable of identifying a type of scenarios to which session messages belong, wherein the identified type of scenarios is one of a plurality of types of scenarios, which are obtained by classifying the session messages between a customer service provider and at least one customer-end device according wherein the comforting answer message includes at least a portion of the content of the session message and is obtained according to the content of the session message, and the first type of data is different from the second type of data; and a state controller, coupled to the session message processor, if a predetermined condition for session suspension is met during the processing of the session message by the session message processor, the state controller is configured to set a state of the customer service robot to be a session suspended state when the customer service robot is in a session service with the customer- end device, and the customer service robot is configured to remain in another session service with another customer-end device when the customer-end device is in the session service with the customer service robot in the session suspended state;


Allowable Subject Matter
    Claims 8-20 are allowed.
4.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SOLOMON G BEZUAYEHU/    Primary Examiner, Art Unit 2666